Action for money had and received, based upon the executed rescission of a transaction involving the sale of mortgage certificates by defendant to plaintiffs’ testatrix. Order denying plaintiffs’ motion for a discovery and inspection and granting defendant’s cross-motion for summary judgment under rule 113 of the Rules of Civil Practice, on the ground that the action is barred by the Statute of Limitations (Civ. Prac. Act, § 48, subd. 1), and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present- — Hagarty, Carswell, Johnston, Taylor and Close, JJ.